Tilghman, C. J.
Delivered the opinion of the court as follows.
This case comes before us, on a point reserved at the trial in Bank; and the point in controversy turns on the construction of the act of assembly of 8th April 1786, directing the sale of city lots &c.
The latter words of the 2d section are these.
The Supreme Executive Council are authorized to sell these lots which belong to the state; with a proviso that the council shall reserve so many of the said lots, as shall be at least 200 feet and not more than 400 feet square, in such part of the city as they may judge most convenient, to be appropriated as a burial ground for the interment of deceased strangers, and such other persons as may not have been in communion with any religious society at the time of their decease.
It is confessed, that the Executive Council in the patent granted to the mayor, &c., have created a trust which exactly carries into effect the humane and liberal intention of the legislature. The only question is, whether they had a right to vest the legal estate in the city corporation for this purpose ?
This depends on the proviso above mentioned.
*381The council are expressly directed to reserve the lots, to be appropriated to the uses, &c. But who is to make the appropriation, the council or the legislature ? Without offending the rules of grammar, it may be construed in one way or the other.
The expression is equivocal. I therefore prefer the construction, which gives the right of appropriation to the council, because I think it most reasonable and most useful. The legislature having defined the trust, there was no reason why they should wish to retain the act of appropriation to themselves, or keep the estate vested in the commonwealth. The legislature is occupied in making laws ; the Executive Council in transacting *business. The appropriation was a mere form, at- „ tended with some trouble, and therefore most proper to L ^ be transacted by the council.
If the law gave the council the right of making the appropriation, it gave them, by necessary implication, the right of using the proper mean. No mean would be more proper, than vesting the legal estate in some persons, who would see that the intent of the legislature was performed. Who would go to the cxpence and trouble of inclosing the ground, and providing persons to superintend it ? For this purpose, a corporation is best selected ; because it is subject neither to infancy nor death ; and no corporation was so proper as that of the city of Philadelphia, in which the burial place is situated.
We are therefore of opinion, that the Executive Council did no more, than by law they were authorized to do, when they granted the patent to the lessors of the plaintiff ; and that judgment be entered for the plaintiff, according to the verdict.